Citation Nr: 1709893	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA RO.  In July 2014, the Board granted a 70 percent rating, but no greater, for PTSD, and it remanded the issue of entitlement to a TDIU, finding the issue to have been raised at the time the Veteran filed his claim for an increased rating for PTSD.  

The Veteran timely appealed the Board's July 2014 denial of a rating in excess of 70 percent to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's July 2014 decision to the extent it denied a rating in excess of 70 percent for PTSD.  

The appeal returned to the Board, and in October 2015, the Board remanded the Veteran's claim pursuant to the guidance in the Joint Motion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

To clarify the issues on appeal, as noted above, the Veteran's claim of entitlement to a TDIU arose when he filed his April 2009 claim for an increased rating for PTSD.  In February 2016, the Veteran's representative withdrew the Veteran's claim for "individual unemployability due to diabetes and neuropathy".  While a withdrawal of a claim is generally effective when it is received, the Board finds that this statement did not withdraw the Veteran's claim of entitlement to a TDIU because the withdrawal limited itself only to the Veteran's service-connected diabetes and neuropathy; a TDIU based on the Veteran's service-connected PTSD remained in appellate status.  In February 2017, the Veteran's representative submitted a post-remand brief arguing in favor of an award of TDIU based on the combined effects of all of the Veteran's disabilities, including diabetes and neuropathy.  Thus, notwithstanding the February 2016 communication of the Veteran's representative, the Board finds that the issue of entitlement to a TDIU based on the combined effects of all of the Veteran's service-connected disabilities remains on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification regarding his claim of entitlement to an increased rating in April 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, following the Board's July 2014 denial of a rating in excess of 70 percent for PTSD, the Court's April 2015 Joint Motion indicated that the Board erred because VA had not fulfilled its duty to assist.  More specifically, the Board had not obtained treatment records from VA medical centers (VAMCs) dated from June 2012 to the present.  Such VAMC records have since been associated with the record.  

The Board otherwise finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his PTSD in May 2009 and November 2016.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in November 2012, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95.

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.   American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2016).  

Turning to the facts in this case, in January 2009, it was noted that the Veteran had been employed for greater than 30 years at the Navy Depot.  The Veteran reported enjoying and performing well in his non-supervisory role, and he planned to remain at work until he reached full retirement age.  The Veteran had been married to his current spouse for 16 years.  The clinician assigned the Veteran a GAF score of 70.

The Veteran filed his claim of entitlement to an increased rating in April 2009, and he underwent a VA examination in May 2009.  The examiner noted that the Veteran had been married for 16 years, and he reported that his marriage was "in good shape," with the exception of some recent issues with irritability and fighting.  The Veteran reported that he and his spouse loved each other, and his spouse offered him adequate support.  The Veteran reported having a close friend, other friendships, and he participated in a bowling team, but he generally did "not like to get too close to people".  

The Veteran reported that he experienced occasional stress at work at the Navy Depot, but he was generally functioning well.  The Veteran had worked for that employer for 36 years and served at that time as a woodworker work leader, which he had done for 15 years.  The Veteran indicated that he was slated to retire in about a year.  The Veteran indicated that he sometimes liked to "tell people exactly what he [thought] at work", and he conceded that such behavior occurred in part because "retirement [was] right around the corner".  The Veteran indicated that he did well in the workplace and was a leader.  

The Veteran complained of passive suicidal thoughts, but he had no specific wishes to kill himself, and the Veteran reported that he could get help if he needed it.  The Veteran complained of symptoms of irritability, tiredness, nightmares, impaired sleep, and dislike of people of Asian descent.  The Veteran felt depression, jumpiness, and impaired concentration.  The examiner assigned the Veteran a GAF score between 61 and 70.

In April 2010, the Veteran indicated that he planned to retire in the next month, and he felt as if his stress level would decrease significantly.  The Veteran submitted a May 2010 e-mail exchange from his work in which he declined to provide a cost estimate when he was requested to do so.  Other e-mail exchanges from the same era indicate that the Veteran otherwise declined to attend meetings that he was requested to attend because he had "too much work to do".  

In private treatment records from October 2010, a clinician noted the Veteran's complaints of depression and anxiety.  The Veteran acknowledged present and past suicidal ideation, but he indicated that he had no intent to act on such thoughts.  The clinician noted that the Veteran's symptoms had a moderate to severe effect on his occupation, with the Veteran reporting that he was "forced to retire early due to symptoms of PTSD".  The Veteran reported that irritability and fears about being in confined spaces with groups of people led to conflicts with a supervisor and a client.  The Veteran's symptoms had a moderate effect on his marriage, family, and social functioning.  The Veteran reported disliking people of Asian descent, sleep disturbances, irritability, and an exaggerated startle response.  The clinician assigned the Veteran with a GAF score of 55.  

In an October 2011 Disability Benefit Questionnaire, a VA psychiatrist found that the Veteran's symptoms produced occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.   The psychiatrist indicated that the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  The psychiatrist assigned the Veteran with a GAF score of 60.  

In February 2012, a clinician assigned the Veteran a GAF score of 55.  In April 2012, the Veteran reported engaging in "a lot of work around his house, renovating rooms, doing some yard work, replacing the top soil."  The Veteran perceived his medications to be effective and he tolerated them well.  A clinician assigned the Veteran a GAF score of 65.  In July 2012 and August 2012, clinicians assigned the Veteran GAF scores of 60 and 61.  

In a November 2012 hearing before the undersigned, the Veteran reported experiencing symptoms of anxiety and irritability.  The Veteran reported that he retired two years ago, which was earlier than when he intended to retire.  The Veteran reported that he had begun "getting in trouble" with one supervisor at work.  The Veteran reported that he became tired of this pressure and retired.  The Veteran indicated that his PTSD symptoms had improved, but the Veteran was not fully satisfied because he could not "relax and enjoy [himself] 100 percent".  

In January 2013 and March 2013, clinicians assigned the Veteran a GAF score of 60.  In July 2013, clinicians assigned the Veteran GAF scores of 61 and 65.  In September 2013, the Veteran reported that he was "doing okay, and a clinician assigned the Veteran a GAF score of 60.  In December 2013, the Veteran reported that he was "doing okay".  

In May 2014 and June 2014, the Veteran reported that he was "doing okay".  In an August 2014 social work assessment, the Veteran was found to be fully functionally independent.  The Veteran was found to have no financial, cognitive, or emotional barriers.  The Veteran had completed high school and was retired.  The Veteran was found to be pleasant and cooperative without psychosocial problems or issues.  In September 2014, the Veteran was "doing pretty well", and in December 2014, the Veteran was "doing okay".  

In March 2015, June 2015, and September 2015, the Veteran reported that he was "doing okay".  In September 2016, the Veteran reported that he was "doing well overall" and had recently returned from a summer vacation with his family.  The Veteran denied experiencing problems with sustained depression, anxiety, or panic.  In November 2016, the Veteran reported to a VA clinician that he was "doing fair overall".  The Veteran felt as if his current medications were beneficial, and he was tolerating them well.  

The Veteran underwent a VA examination in November 2016, at which time the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married to his current spouse for 23 years, and he described his relationship with his spouse as good overall, but occasionally strained as a result of his anger.  The Veteran had not spoken with his biological son for several years, but he had a "good" relationship with his stepson.  

The Veteran reported that he retired from his position with the Navy Depot after working there for 37 years.  Since retiring, the Veteran reported that he had twice worked for approximately three and a half months for the same company.  The Veteran reported that he had quit due to chronic pain in his feet and difficulty tolerating coworkers and managers.  The examiner found that the Veteran was capable of managing his financial affairs.  

The examiner noted that the Veteran experienced a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner further noted that the Veteran experienced pessimism, a sense of failure, anhedonia, self-dislike, self-criticism, and a decreased libido.  

In December 2016, the Veteran reported to a VA clinician that he felt as if his psychiatric symptoms were well-controlled.  With that said, the Veteran indicated the he could still experience flashbacks, nightmares, feeling "on edge", and mood swings.  The Veteran was married and worked around the house.  The Veteran was pleasant and cooperative.

Turning now to an analysis of these facts, a rating in excess of the currently-assigned 70 percent evaluation requires total social and occupational impairment.  The Board finds that the Veteran has not shown such a degree of impairment since filing his claim for benefits in April 2009.  

With regard to the Veteran's social impairment, the Veteran has been married to his current spouse for over two decades, and he has consistently described his marriage as supportive.   The Veteran had a relationship with a stepson, and he described having friends, participating in a bowling league, and vacationing with family.  While the Board acknowledges the Veteran's contentions that he had become more estranged from friends, showed irritability to his spouse and others, and preferred to keep others at a distance, the presence of the Veteran's personal relationships shows that he has not been totally socially impaired at any time since April 2009.  

With regard to the Veteran's occupational impairment, the evidence shows that the Veteran worked until 2010, at which time he retired.  Since that time, the Veteran has contended, for example in his November 2012 hearing before the undersigned, that his psychiatric symptoms forced him to retire early.  The Board cannot find that the evidence supports this contention.  Instead of an unexpected retirement as the result of psychiatric symptoms, the evidence shows that the Veteran planned his retirement, which occurred when the Veteran was approximately 62 years old.  For example, in May 2009, the Veteran indicated that he was slated to retire in a year.  Consistent with this notation, in April 2010, it was noted that the Veteran planned to retire in the next month.  While the Veteran submitted e-mail exchanges from work showing that he was declining to attend meetings and perform requested tasks, these e-mails are consistent with the Veteran's own May 2009 characterization that he felt freer to "tell people exactly what he [thought] at work" because of his impending retirement.  

To the extent that clinicians, for example in October 2010, have indicated that the Veteran's PTSD forced him to retire, these observations are simply relating the Veteran's account of his history.  In this regard, the Board notes that the mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Additionally, the Veteran has otherwise shown a level of communication, judgment, perception, and memory that the Board finds to be inconsistent with a finding of total occupational impairment.  Accordingly, upon review of these facts, while the Board finds that the Veteran's psychiatric symptoms affect the Veteran's occupational ability, such symptoms do not at any time result in the total occupational impairment that is associated with a 100 percent rating.  

In making this determination, the Veteran's GAF scores, generally ranging from 55 to 70, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are similarly inconsistent with the assignment of a 100 percent disability rating at any time.  The Veteran's GAF scores, like his treatment records, reflect mild to moderate symptoms, which the Board finds do not support the assignment of a 100 percent disability rating at any time.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 70 percent for PTSD is denied.





REMAND

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In July 2014, the Board remanded the Veteran's claim of entitlement to a TDIU, in order, among other things, to provide the Veteran with an evaluation as to whether the Veteran's service-connected disabilities, in combination, would prevent him from obtaining and maintaining any form of gainful employment.  Such an opinion has not been provided, and the Board must again remand the Veteran's claim of entitlement to a TDIU in order to afford him with such an evaluation.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion as to whether the Veteran's service-connected disabilities of diabetes, peripheral neuropathy, and PTSD, in combination, would prevent the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  To the extent that the opinion provider determines that a physical examination is necessary to render this opinion, such an examination should be ordered.  This opinion should fully explain its conclusion.  

2.  Then, readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


